UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                             AUG 2 8 2019


SHERRI ERRINGTON,

                     Petitioner,                          ORDER


              V.                                          I:17-CV-00258 EAW


WARDEN BEDFORD HILLS C.F.,

                     Respondent.


       Petitioner Sherri Errington ("Petitioner") sought a writ of habeas corpus pursuant to

28 U.S.C. § 2254 on the basis that she was being unconstitutionally detained in the custody

of respondent Warden, Bedford Hills Correctional Facility ("Respondent"). The Court

denied her Petition on August 5, 2019. (Dkt. 24). On August 9, 2019, Petitioner moved

for the Court to issue a certificate of appealability ("COA") pursuant to 28 U.S.C. § 2253

regarding her claim that she was deprived of her constitutional right to the effective

assistance of counsel because her trial counsel failed to advise her of her right to testify.

(Dkt. 26). Respondent filed a response to the motion on August 26, 2019. (Dkt. 28).

       Title 28 U.S.C. § 2253(c) provides that an appeal may not be taken of a district

court's final order in a habeas corpus proceeding "[ujnless a circuit justice or judge issues

a certificate of appealability." "The courts of appeals uniformly interpret 'circuit justice or

judge' to encompass district judges." Gonzalez v. Thaler, 565 U.S. 134, 143 n.5 (2012).

       Section 2253(c) permits the issuance of a COA "only where a petitioner has made

a substantial showing of the denial of a constitutional right." Miller-El v. Cockrell, 537


                                             - 1 -
U.S. 322, 336 (2003)(quotation omitted). "Under the controlling standard, a petitioner

must show that reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further." Id. (quotations and alterations

omitted). "A prisoner seeking a COA must prove something more than the absence of

frivolity or the existence of mere good faith on his or her part." Id. at 338 (quotations

omitted). "[A]claim can be debatable even though every jurist ofreason might agree, after

the COA has been granted and the case has received full consideration, that petitioner will

not prevail." Id.

       In its Decision and Order, the Court found that Petitioner failed to establish

prejudice resulting from trial counsel's alleged failure to inform her of her right to testify.

{See Dkt. 24 at 20). The Court held that because much if not all ofthe testimony Petitioner

contends she would have provided was(1) already in the trial record via two confessions

by Petitioner and (2) consisted of self-serving statements that the jury would have been

entitled to discredit. Petitioner failed to show that there was a reasonable probability that

but for trial counsel's alleged error, the result of Petitioner's trial would have been

different. {Id. at 20-24). The Court also found it significant that one of the confessions

was a video interview played for the jury in open court, which allowed the jury to hear

Petitioner explain what happened in her own words without requiring Petitioner to undergo

cross-examination. {Id. at 22).

       However, the Court finds that reasonable jurists could debate whether it is

reasonably probable that Petitioner's live testimony would have changed the outcome of

                                             -2-
her trial. See Jenkins v. Brown, 412 F. App'x 394, 394-95 (2d Cir. 2011)(certificate of

appealability granted "on the sole issue of whether Appellant was unconstitutionally

deprived of his right to testify in his own defense"(quotation omitted)); see also Chang v.

United States, 250 F.3d 79, 80 (2d Cir. 2001)(eertifieate of appealability granted as to

petitioner's ineffeetive assistance of counsel claim "based on his allegations that his

counsel prohibited him from testifying and that he would have testified had he known that

counsel had no power to prevent him from doing so"). Accordingly, Petitioner's motion

for a certificate of appealability (Dkt. 26)is granted as to Petitioner's ineffeetive assistance

of counsel claim regarding her right to testify.

       SO ORDERED.




                                                                         )LFORD
                                                           States District Judge
Dated: August 26, 2019
        Rochester, New York
